In an action for a divorce and ancillary relief, the husband appeals from so much of a judgment of the Supreme Court, Queens County (Fitzmaurice, J.), entered October 3, 2005, as directed that the marital home be sold.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The Supreme Court vacated the parties’ original judgment of *842divorce, dated September 24, 2003, on the ground that the husband procured the stipulation of settlement upon which it was based by duress and compulsion. In view of this and the acrimonious relationship between the parties, the Supreme Court providently exercised its discretion in directing the sale of the marital home (see Domestic Relations Law § 236 [B] [5] [d], [f]; Lutz v Goldstone, 31 AD3d 398, 399 [2006]; Altmann v Finger, 23 AD3d 591, 592 [2005]; Martinucci v Martinucci, 288 AD2d 444, 445 [2001]).
In view of the foregoing, we do not address the parties’ remaining contentions. Mastro, J.E, Florio, Garni and McCarthy, JJ., concur.